Citation Nr: 1543158	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-00 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable rating for rectocele.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1998 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran's appeal was previously remanded by the Board in July 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a compensable rating for rectocele is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The probative evidence does not show that sleep apnea is causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2015).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in November 2007, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The November 2007 VCAA letter was sent prior to the rating decision in May 2008.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  

The prior remand instructions were substantially complied with for the Veteran's claim.  The July 2014 Board remand instructions stated that the Veteran receive an examination for a direct nexus opinion.  In July 2015 an in person sleep apnea Disability Benefits Questionnaire (DBQ) was conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The July 2015 DBQ and opinion are adequate, as the examination report shows that the examiners considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

At the Veteran's July 2015 sleep apnea DBQ, the Veteran was diagnosed with obstructive sleep apnea, fulfilling the first element of service connection.  The Veteran in her VA Form 9 received in November 2010, argued that in-service she suffered from nocturia, and had sleep apnea symptoms present in the form of sore throats, and fatigue in-service.  The Veteran's service treatment records show that the Veteran suffered from nocturia which caused sleep impairment in November 2004.  Thus, the Veteran also fulfills the second element for service connection since she suffered an in-service illness.

The condition of obstructive sleep apnea is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  The Veteran's contention that her sleep apnea was diagnosed within one year from service is evidence towards fulfilling the nexus requirement on a direct basis, and not on a presumptive basis.

Notably, however, the most probative evidence regarding whether sleep apnea, is related to the Veteran's service, is the opinion from the July 2015 VA sleep apnea DBQ.  

That is, although the Board readily acknowledges that the Veteran is competent to report her in-service treatments, and her husband is competent to report the Veteran's pattern of snoring and sleeping, there is no indication that she is competent to etiologically link complaints of a sore throat, nocturia, fatigue, or her thyroid disability from service, to her current diagnosis of sleep apnea.  While snoring, shortness of breath, and other symptoms relating to difficulty sleeping are capable of lay observation, obstructive sleep apnea is not capable of lay observation and is not a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The Board notes that sleep apnea is symptomatology more than snoring  or nocturia and is defined as "transient periods of cessation of breathing during sleep." Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007).  Thus, the determination of an etiology for sleep apnea is a complex medical question requiring knowledge of sleep patterns, and the respiratory system and it is not capable of lay diagnosis. Thus, the Board finds that the Veteran and her husband are not competent to diagnose obstructive sleep apnea as opposed to snoring, or other breathing problems and are unable to provide the requisite nexus opinion.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007).  Nothing in the record demonstrates that the Veteran or her husband received any special training or acquired any medical expertise in evaluating sleep disorders, given the clinical testing and review that is required.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board places more weight on the VA examiner's opinion.  The examiner reviewed the claims file, performed an in-person examination, reviewed a sleep study from June 2007, the Veteran's use of a CPAP, and provided an etiology opinion supported by rationale.  The examiner reviewed the severity and symptomatology of the Veteran's sleep apnea, as well as any functional impact to the Veteran.  Based on the fact that the Veteran's diagnosis of sleep apnea was initially made after service, and after review of the June 2007 documentation diagnosing sleep apnea, the examiner determined that the Veteran's obstructive sleep apnea is likely unrelated to her service.  A review of the Veteran's service treatment records show that a September 2005 review of systems showed no sleep disturbances, and that the Veteran was able to sleep at night without coughing.  Thus, as the examiner stated that they reviewed the entire VBMS record, the Board finds that specific evidence incorporated into the examiner's rationale.  

The medical opinion provided by the July 2015 VA examiner contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the Board notes that the examiner was succinct in his rationale, the opinion was well reasoned, and clearly identified prior medical records and the Veteran's past medical history which included a sleep study.  The Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of her sleep apnea began in-service as evidenced by her sleep impairment complaints and fatigue, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim of service connection for sleep apnea, the doctrine is not for application. See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.





REMAND

	

The record reflects that the Veteran submitted a timely Notice of Disagreement in May 2015 with regard to the issue of entitlement to a compensable rating for rectocele.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238   (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a SOC with respect to the issue of entitlement to a compensable rating for rectocele. The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


